Beck, J.
In each case, upon an information filed before a justice of the peace charging defendant with the crime of unlawfully selling intoxicating liquors, he was convicted and committed in default of payment of the fine. Upon appeals to the district court, like judgments were rendered there. He now appeals in each case to this court.
The record before us contains transcripts of the proceedings and instructions to the jury, but no part of the evidence is set out.
There is no appearance or assignment of errors. We have examined the record with care, and find no error therein. It is hot our duty to support the judgment of the court below by discussing imaginary errors.
The case3 evidently belong to the class, now’very numerous, in which delay in the enforcements of the judgments in criminal cases is-obtained by appeals to this court. The defendant in these cases has been quite successful in his effort in that direction, having by his appeals delayed punishment for about one year.
*755The judgment of the district court in each case is affirmed, and a procedendo is ordered in each case to be issued as speedily as is authorized by the law and rales of this court, to the end that justice be no longer unlawfully delayed.
Affirmed.